DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 Claim Rejections - 35 USC § 103
Claim 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. KR20150117954A) [referenced via US 2017/0144420A1 and hereinafter as Lim ‘420] in view of Khanarian (US 5,958,581), Lee et al. (US 2012/0226014), Shih et al. (US 2009/0227735) and Inoue et al. (US 2018/0162616A1) 
Regarding Claim 1, Lim ‘420 teaches a packaging heat-resistant multilayer film (Paragraph 0002; Abstract). Lim ‘420 teaches the film can comprise a substrate layer and a coating/skin layer formed on both sides of the substrate layer, where both substrate and skin layers consist of PET copolymers, polyester copolymers formed through terephthalic acid and diols. (Paragraph 0059; Claim 1 of Lim ‘420). 
Lim ‘420 teaches the substrate can comprise a PET copolymer with a diol of ethylene glycol, neopentyl glycol, or 1,4-cyclohexane dimethanol. Lim ‘420 does not require isosorbide within the substrate. (Paragraph 0020-0021; Claim 1-2 of Lim ‘420). 
Lim ‘420 teaches the skin layer can comprise a PET copolymer of diols of isosorbide along with diethylene glycol or ethylene glycol (Claim 1 of Lim ‘420; Paragraph 0042-0046). Lim ‘420 teaches the isosorbide comprises 51-85 mol% of the diol component. (Paragraph 0042). This lies within the claimed range of 1 mol% or more. Lim ‘420 teaches the glass transition of the resin in the coating layer can be 120 to 165 degrees C. (Paragraph 0047). This lies within the claimed range of 85 degrees or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP §2144.05. 
Lim ‘420 does not teach the film is heat-shrinkable and MDO. 
Khanarian teaches that is known in the art to uniaxially orient polyester films with isosorbide containing layers (Column 10, Lines 32-49; Column 11, Lines 20-24). Lee teaches orienting coPET films containing isosorbide makes them heat-shrinkable. (Abstract)  Shih teaches polyester films for use in packaging and MDO allows for broader usage of the polyester film for more types of packaging purposes (Paragraph 0046). Inoue teaches the MDO films also aid in faster packaging of products. (Paragraph 0003, 0070) Thus, it would have been obvious to orient the film of Lim ‘420 in MDO and make it heat shrinkable as taught by Khanarian, Lee and  Shih and Inoue for faster packaging of objects.
Inoue further teaches the draw ratio of 3 to 7 times in the machine direction for MDO packaging is preferred. (Paragraph 0075) This overlaps the claimed range of 2 to 5 times. Inoue teaches this improve the crystallinity of the PET film, leading to better lower defects when used as packaging. (Paragraph 0075). Thus, it would have been obvious to one with ordinary skill in the art to stretch the film of Lim ‘420, Khanarian, Lee and Shih to the claimed draw ratio.
Regarding Claim 5, Lim ‘420 teaches no isosorbide in the substrate layer. (Paragraph 0020-0021). Lim ‘420 teaches the isosorbide comprises 51-85 mol% of the diol component. (Paragraph 0042). This lies within the claimed range of 1 to 60 mol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP §2144.05.
Regarding Claim 10, Lim ‘420 teaches the substrate can have a thickness of 20 to 3000 microns and the coating layers have a thickness of 10 to 2500 microns. (Paragraph 0061). This creates a total thickness range the overlaps the claimed range of 10 to 60 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP §2144.05.

Claim 2-4 are rejected under 35 U.S.C. 103 for being unpatentable over Lim ‘420, Khanarian, Lee, Shih and Inoue in further view of Lim (KR 20140092113) [hereinafter Lim ‘113].
Regarding Claim 2-3, Lim ‘420 does not teach maximum shrinkage rate or shrink initiation temperature.
Lim ‘113 teaches a isosorbide containing coPET multilayer packaging film (Abstract), Lim ‘113 teaches this film can have a maximum shrink rage of 60 to 90% at 90 to 100 degrees C. (Lines 263-279). This overlaps the claimed range of 50% or more at 95 to 100 degrees C. Lim ‘113 teaches the shrink initiation temperature is 60 degrees C or higher. (Line 263-279). This overlaps the claimed range of 70 degrees C or higher. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Lim ‘113 teaches these ranges prevent the film from deforming during processing or storage at room temperature. (Lines 267-279). Therefore, it would have been obvious to one with ordinary skill in the art to set the maximum shrinkage rate or shrink initiation temperatures ranges of Lim ‘420 to the claimed range to reduce deformation.  
Regarding Claim 4, Lim ‘420 teaches the acid component can further comprises a aromatic dicarboxylic acid component. Lim ‘420 does not teach the carbon number.
Lim ‘113 teaches other dicarboxylic acid components when forming an coPET with isosorbide. Lim ‘113 teaches C8-20 aromatic dicarboxylic acid component or C4-20 of aliphatic dicarboxylic acid component. (Lines 179-207). Lim ‘113 teaches these dicarboxylic acids are suitable in adjusting the physical properties of the resin to have good heat resistance, chemical resistance or weather resistance. (Lines 194-207). Therefore, it would have been obvious to one with ordinary skill in the art to use the claimed dicarboxylic acid components of Lim ‘113 along with terephthalic acid to improve the resistance of the coPET resin. 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Lim ‘420, Khanarian, Lee, Shih and Inoue in further view of Mimasu (JP 2013-202940A).
Regarding Claim 7, Lim’420 does teach the additional coating comprising additives.
Mimasu teaches multilayer coPET packaging film comprising isosorbide, where the outer surfaces of the film have an application of antistatic agent or lubricant, a coating layer of additives. (Paragraph 0015). Therefore, it would have been obvious to one with ordinary skill in the art to apply a coating of processing aids to Lim ’420 for improved handling and processing. (Paragraph 0036)

Claim 8 is rejected under 35 U.S.C. 103 for being unpatentable over Lim ‘420, Khanarian, Lee, Shih and Inoue in further view of Ito et al. (US 2007/0104931).
Regarding Claim 8, Lim ‘420 does not teach the haze. 
Ito teaches a heat shrinkable PET film, where the haze is 5% or less. (Paragraph 0063). Ito teaches this allows the PET film to operate a label, where the label object can be better seen. (Paragraph 0063). Therefore, it would have been obvious to one with ordinary skill in the art to set the haze of Lim ‘420 to the claimed range to ensure better viewing of the packaged object. 
Response to Arguments
Applicant’s arguments have been fully considered. The prior §103 rejections have been withdrawn, due to Applicant’s amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781